                  E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




                       IN THE IOWA DISTRICT COURT FOR LINN COUNTY



    TARA WEIR,as Successor in Interest to
    AiVlANDASTOUDT,

            Plaintiff,                                                Case No.:

    vs.



    PROGRESSIVE UNIVERSAL
    INSURANCE CO,and(BR0Glb:SSIVE3                                 CIVIL ORIGINAL NOTICE
   aiRECTINSURANCE-eOMPiiNY,
   ^-4==^                           M.          J

             Defendant.




TO THE ABOVE NAMED DEFENDANTS:

        You are notified that a petition has been filed in the office of the clerk ofthis court naming you as
the defendant(s) in this action. A copy of the petition is attached to this notice. The name and address of
the attorneys for the plaintiff are Nicholas C. Rowley,Dominic Pechota, Matt Reilly, and Jon Specht, Trial
Lawyers for Justice, P.O., 421 W. Water Street, Third Floor, Decorah, lA 52101. The attorneys* phone
number is(563)382-5071; facsimile number;(888)801-3616.
         You are further notified that the above case has been filed in a county that utilizes electronic filing.
Unless, within 20 days after service of this original notice upon you, you serve, and within a reasonable
time thereafter file a motion or answer, in the Iowa District Court for Linn County, at the courthouse in
Cedar Rapids, Iowa,judgment by default will be rendered against you for the relief demanded in the
petition. Please seeIowa Court Rules Chapter 16 for information on electronic filing and Iowa Court Rules
Chapter 16,division VI regarding the protection of person information in court filings.
        If you require the assistance of auxiliary aids or services to participate in court because of a
disability,immediately call your district ADA coordinator at(319)833-3332.(If you are hearing impaired,
call Relay Iowa TTY at 1-800-735-2942).




                                                                                                            EXHIBIT


                                                                                                               t
 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 1 of 10
                   E-FILED 2020 DEC 31 8:36 AM LINN - CLERK OF DISTRICT COURT




                                                                             c«ewo. LACV096733
 STATE OF IOWA JUDICIARY
                                                                             Count/     Linn

 caserne JARA WEIR ETAL VS PROGRESSIVE UNIVERSAL INS CO ETA


     l>1tS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
 Therefore, unless the attached Petition and Ohginal Notice contairts a hearing date for your appearance, or unless you obtairt an
 exemptiort from the court, you must file your Appearance and Answer electronically.

 You must register through the Iowa Judicial Branch website at httD://www.iowacouft8.5tate.la.us/Efile and obtain a log in and
 password for the purposes of filing and viewing documents on your case and of receiving service and noUces from the court.

 FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
 16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
 htlD:/rwww.iowacourts.state.la.us/Efile



 FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS,REFER TO DIVISION VI OF IOWA
 COURT RULES CHAPTER 16: hHD://www.iowacQuns.slate.ia.us/Efilg




 Scheduled Hearing:




 If you require the assistance of auxiliary aids or services to participate In court because of a disability, immediately call your district
 fiibfii coordinator at (319)SSS-SSao . (if you are hearing Impaired, call Relay Iowa TTY at 1«800'73S«2342.)

 Dafa/ssued 12/31/2020 08:36:50 AM




 District Clerk of Linn

 /s/ Chris Slaymaker




Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 2 of 10
                  E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




                       IN THE IOWA DISTRICT COURT FOR LINN COUNTY


     TARA WEIR,as Successor in Interest to
     AMANDA STOUDT,

              Plaintiff,                                       Case No.:

     vs.



     PROGRESSIVE UNIVERSAL
                                                          PETITION AT LAW AND JURY
     INSURANCE CO,and PROGRESSIVE
     DIRECT INSURANCE COMPANY,                                        DEMAND


              Defendant.




           COMES NOW the Plaintiff, Tara Weir, as Successor in Interest to Amanda Stoudt, by

and through her undersigned attorneys, and for her cause of action against Defendants

Progressive Universal Insurance Co. and Progressive Direct Insurance Company states and

alleges as follows:


                              PARTIES.JURISDICTION.& VENUE


1.         At all times material hereto. PlaintiffTara Weir was a resident ofCedar Rapids,Linn

County,Iowa.

2.         At all times material hereto, Amanda Stoudt was a resident ofCedar Rapids, Linn

County,Iowa.


3.         Defendants Progressive Universal Insurance Co. and Progressive Direct Insurance

Company [hereinafter "Progressive Defendants"] are and at all times material hereto were duly

organized and licensed insurance corporations doing business in the state ofIowa. Progressive

Defendants Progressive Universal Insurance Co. and/or Progressive Direct Insurance Company
                                                   1




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 3 of 10
                E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




issued an automobile insurance policy and/or an endorsement to said policy which provided

coverage to Amanda Stoudt. Upon information and belief, this policy and/or endorsement to the

policy provides coverage for Plaintiff Tara Weir's injuries.

4.       On November 30,2018,PlaintiffTara Weir filed a state court lawsuit against various

defendants, including Amanda Stoudt. The case was filed with the Iowa District Court for Linn

County and was captioned as Tara Weir v. Donald Vamer. Amanda Stoudt. and United Fire &

Casualtv Companv. No. LACV091647. This lawsuit alleged that Tara Weir was injured in a

motor vehicle collision in which Defendant Vamer, while intoxicated, negligently operated a

vehicle owned by Amanda Stoudt, with Amanda Stoudt's consent. The suit alleges, in relevant

part, that as the consent owner of a vehicle involved in the motor vehicle collision, Ms. Stoudt

was liable for the damages incurred by Tara Weir.


5.       The Progressive Defendants issued an insurance policy, covering Amanda Stoudt's

liability, up to the coverage amount.

6.       On January 30,2020, Amanda Stoudt filed for bankruptcy in the United States

Bankmptcy Courtfor the Northem District ofIowa. The case was captioned In Re: Amanda

Leigh Stoudt. Debtor. No. 20-00142,


7.       On May 28, 2020,the undersigned counsel for PlaintiffTara Weir purchased from the

Trustee ofthe estate ofdebtor Amanda Stoudt the following property ofthe estate:"Any and all

claims against the Debtor's insurer. Progressive, for negligence, bad faith and breach offiduciary

duty."


8.       On June 3,2020,the United States Bankruptcy Court for the Northem District ofIowa in

the matter ofIn Re: Amanda Leigh Stoudt. Debtor approved the sale ofthe cause of action

                                                 2




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 4 of 10
                 E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




described in Paragraph 7. Therefore, PlaintiffTara Weir is the Successor in Interest to this claim

to Amanda Stoudt, and is a proper party in this action.


9.     Plaintiffs* damages alleged herein exceed the jurisdiction amount for small claims court

and were sustained to a significant degree in Linn County,Iowa.


                                  STATEMENT OF FACTS


10.    On or about December 5, 2017, in the minutes leading up to 11:56 PM,PlaintiffTara

Weir was driving westbound on 29th Street NE in Cedar Rapids, Linn County,Iowa,towards the

intersection of29th Street NE and Center Point Road, NE.


11-    On or about December 5,2017, in the minutes leading up to 11:56 PM,Donald Vamer

was driving a vehicle northbound on Center Point Road,NE in Cedar Rapids, Linn County,

Iowa,towards the intersection of29th Street NE and Center Point Road,NE.

12.    At the aforementioned place and time, Donald Vamer was driving the vehicle he was

operating the wrong way down Center Point Road,NE.The segment of Center-Point Road,NE

in which Donald Vamer was operating his vehicle is a one-way street with traffic designated for

southbound travel only, whereas Defendant Donald Vamer was improperly and unlawfully

driving in a northbound direction.

13.     On or about December 5, 2017,at approximately 11:56 PM,as Plaintiff Tara Weir

entered the intersection of29th Street NE and Center Point Road,NE,Donald Vamer drove the

vehicle he was operating into, and striking the passenger side of. PlaintiffTara Weir's vehicle.

14.     The front ofthe vehicle being operated by Donald Vamer collided with the side of

Plaintiffs vehicle with such force as to cause damage to Plaintiffs vehicle and physical injury to

the Plaintiff.

                                                 3




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 5 of 10
                E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




15.     The force ofthis collision caused the tire on Plaintiff Tara Weir's vehicle to shear off,

and Plaintiff Tara Weir's vehicle was totaled in this collision.


16.     Following this collision, Donald Vamer fled the scene ofthe incident.


17.     Donald Vamer was subsequently apprehended by Cedar Rapids police authorities, and

was cited with Operating While Intoxicated, Second Offense, Leaving the Scene of an Accident,

Violating a One-Way Traffic Designation, Driving While License Under Suspension, and

Operation Without Registration.

18.     Donald Vamer was negligent in his operation ofthe motor vehicle he was driving.

19.            Donald Vamer was negligent in one or more ofthe following particulars;

a.             For failing to have his vehicle under control;
b.             For failing to keep a proper lookout;
c.             For operating his vehicle while under the influence ofalcohol;
d.             For fleeing the scene ofan accident which he caused in violation of
               Iowa Code § 321.261;.
e.             For violating a one-way traffic designation, in violation ofIowa Code §321.305; and
f.             In failing to act as a reasonable driver under the circumstances then
               and there existing.


20. .   The negligence ofDonald Vamer was the actual cause ofinjury to Plaintiff.

21.     The vehicle being operated by Donald Vamer was being operated by him with the

knowledge, permission, and consent ofthe vehicle's owner.Defendant Amanda Stoudt.

22.     Any negligence on the part ofDonald Vamer is imputed to Amanda Stoudt as consent

owner of the vehicle.


23.     As the owner ofthe vehicle operated negligently by Donald Vamer, Amanda Stoudt is

liable for damages caused by such negligence.

                                                  4




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 6 of 10
                 E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




24.      By reason ofsuch negligence, Plaintiff Tara Weir has incurred injuries and damages as

follows: past and present pain and suffering; past and present mental anguish, emotional distress

and loss offunction of the body; past and present loss ofearnings, earning capacity and benefits;

past and present medical and hospital expenses, charges and services. Such damages will extend

into the future and will be permanent.

                                     COUNT 1-BAD FAITH



25.      Plaintiff hereby repleads Paragraphs 1-24 as if fully restated herein.

26.      On November 13,2018, PlaintiffTara Weir sent a settlement demand to the Progressive

Defendants, requesting that the full policy limits ofpolicy coverage available for Amanda

Stoudt, for which the policy is referenced in paragraph 3, be tendered.

27.      On November 20,2018 Progressive Defendants responded with a denial ofPlaintiffs

claim.


28.      Progressive Defendants had no reasonable basis for denying Plaintiffs claim.

29.      Progressive Defendants knew or had reason to know that their denial was without

reasonable basis.

30.      Progressive Defendants undertook the responsibility to investigate, act upon, monitor and

otherwise handle the personal injuries claims of and Tara Weir against their insured, Amanda

Stoudt.


31.      Due to the inherently unequal bargaining power between an insured and an insurer, a

special relationship existed, at all times material herein, between Amanda Stoudt and Defendants,

warranting protection ofthe rights ofAmanda Stoudt by those Defendants and giving rise to a duty

on the part of those Defendants and their agents to act only in good faith and for the protection of

Amanda Stoudt.




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 7 of 10
                E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




32.    This duty of good faith required Defendants to fully, fairly, and promptly investigate,

defend, and settle the claim by Tara Weir.


33.    Progressive Defendants breached their duty of good faith by failing to conduct a proper

investigation, by failing to subject the findings of its investigation to a reasonable evaluation and

review, by failing to reasonably settle the case ofTara Weir.


34.    The denial, delay, and/or refusal to pay reasonable settlement demands by Tara Weir was

without a reasonable and good faith basis.


35.    Amanda Stoudt has been damaged because of Progressive Defendants' denial of

Plaintiffs claims and such damages include but are not limited to emotional distress and being

forced to file for bankruptcy.

36.    Progressive Defendants' conduct, as described above, was directed against and

constituted a willful and wanton disregard for the rights of Amanda Stoudt.

                            COUNT 11-BREACH OF FIDUCIARY DUTY


37.     Plaintiff hereby repleads Paragraphs 1-36 as if fully restated herein.

38.     Progressive Defendants were under a duty to provide insurance coverage to Amanda Stoudt

and a fiduciary relationship existed between the parties. Amanda Stoudt was also not provided her

own independent lawyers to defend her where a clear conflict of interest existed.

39.     Progressive Defendants intentionally breached their fiduciary obligations by engaging in

the conduct described above.


40.     Such breach was a cause ofdamage to Amanda Stoudt.




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 8 of 10
                  E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




41.    Amanda Stoudt has been damaged because ofProgressive Defendants' denial ofPlaintiffs

claims and such damages include but are not limited to emotional distress and being forced to file

for bankruptcy.

42.    The conduct ofProgressive Defendants was sufficiently willful and wanton so as to entitle

Plaintiffto punitive or exemplary damages.

       WHEREFORE,Plaintiff prays that the Court enter Judgment in favor ofPlaintiff and

against Defendants Progressive Universal Insurance Co. and Progressive Direct Insurance

Company in an amount that will fiilly and fairly reflect the damages sustained by Amanda Stoudt

for her damages,- including payment on the amount ofdamages,for an appropriate amount of

punitive damages, and for interest, costs, and any other relief that Plaintiff is entitled to and that

arejust and appropriate under the circumstances.

                                                       Respectfully submitted,

                                                       /s/ Matt J. Reillv
                                                       Nicholas C. Rowley AT0009516
                                                       Dominic F.Pechota       AT0006175
                                                       MattJ.Reilly             AT0006541
                                                       JonSpecht                ATOO12576

                                                       TRIAL LAWYERS FOR JUSTICE,P.O.
                                                       421 W.Water St., Third Floor
                                                       Decorah,lA 52101
                                                       Phone:(563)382-5071
                                                       Fax:(888)801-3616
                                                        Email: matt@tl4i.com

                                                        ATTORNEYS FOR PLAINTIFF




 Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 9 of 10
                     E-FILED 2020 DEC 30 3:10 PM LINN - CLERK OF DISTRICT COURT




                                          DEMAND FOR JURY TRIAL


             COMES NOW Plaintiff, Tara Weir, and hereby demands trial by jury on each and every

      issue in the within cause so triable under Iowa law.


                                                             Respectfully submitted,

                                                             /s/ Matt J. Reillv
                                                             Matt J.Reilly           AT0006541
p
'L>
                                                             TRIAL LAWYERS FOR JUSTICE,P.C.
                                                             421 W. Water St., Third Floor
                                                             Decorah,lA 52101
                                                             Phone:(563)382-5071
                                                             Fax:(888)801-3616
                                                             Email: matt@.tl4i.com




      Case 1:21-cv-00016-LRR-MAR Document 1-2 Filed 02/05/21 Page 10 of 10
